DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 17 is objected to because of the following informalities:  there is a grammatical error wherein the recitation “configured move” should have been “configured to move”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huey, US6283840 in view of Coles, US1628118.
 Regarding claims 1, Huey discloses a polishing pad having a polishing surface (polishing pad 54 having a polishing surface , Fig 3); a wafer holder positioned over the polishing pad (a carrier head 20 , Fig 2); a slurry dispensing arm positioned over the polishing pad (arm 60 , Fig 3); multiple nozzles formed on the slurry dispensing arm (dispensing nozzles 84 and 72 , Fig 3); and a slurry supply module connected to the slurry dispensing arm. (feed lines connected to the nozzles which are connected a supply unit) 
However, Huey does not disclose fails to disclose each of the multiple nozzles is configured to dispense slurry in an upward direction away from the polishing pad.
Coles teaches a fluid dispensing system having plurality of nozzles 3 facing away from the workpiece dispensing fluid upward away from the top surface of the workpiece. (Figs 2-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multiple nozzles disclosed by Huey to have further (1:23-29)
Regarding claim 2, Huey in view of Coles discloses each and every limitation set forth in claim 1. Furthermore, Huey discloses  the polishing pad is configured to rotate during the polishing process.  (the polishing pad disclosed by Huey is capable of rotating during the polishing process)
Regarding claim 3, Huey in view of Coles discloses each and every limitation set forth in claim 1. Furthermore, Huey discloses the wafer holder is configured to rotate the wafer during the polishing process. (the rotatable carrier head 20 is capable of rotating during the polishing  process)
Regarding claim 5,  Huey in view of Coles discloses each and every limitation set forth in claim 1. However, Huey in view of Coles does not explicitly disclose the slurry dispensing arm comprises plastic or metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further incorporated a slurry dispensing arm comprises plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice since such modification would provide a sturdy material that would last longer in a polishing process while dispensing liquid. 
Regarding claim 6, Huey in view of Coles discloses each and every limitation set forth in claim 1. Furthermore, Huey discloses a number of the multiple nozzles ranges from 5 to 10. (Fig 3 depicting at least 6)
Regarding claim 7, Huey in view of Coles discloses each and every limitation set forth in claim 1.  Furthermore, Huey discloses a percentage of a combined length of the multiple nozzles of the slurry dispensing arm over a radius of the wafer ranges from 20 to 70 percent. (Fig 2 )
Regarding claim 15, Huey discloses a polishing pad, configured to rotate during a polishing process (polishing pad 54 capable of rotating during a polishing process, Fig 2); a wafer holder, configured to hold a wafer against the polishing pad during the polishing process (carrier head 20, Fig 2); a slurry dispensing arm configured to provide slurry from a base of the slurry dispensing arm toward a distal end of the slurry arm during the polishing process (arm 60 having a plurality of nozzles for dispensing fluid on a polishing pad, Fig 2); and multiple nozzles . (Fig 3 with multiple nozzles 72 and 84)
However, Huey does not disclose a multiple nozzles formed in an upper surface of the slurry dispensing arm, the multiple nozzles configured to dispense slurry in an upward direction away from the polishing pad during the polishing process. 
Coles teaches a fluid dispensing system having plurality of nozzles 3 facing away from the workpiece dispensing fluid upward away from the top surface of the workpiece. (Figs 2-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multiple nozzles disclosed by Huey to have further incorporated nozzles configured to dispense slurry in an upward direction away from the workpiece [polishing pad] as taught by Coles in order to uniformly distribute [liquid or slurry] laterally throughout the area supplied by a group of nozzles. (1:23-29)
Regarding claim 16,   Huey in view of Coles discloses each and every limitation set forth in claim 15.  Furthermore, Huey discloses the wafer holder is further configured to rotate the wafer during the polishing process. (3:8-9) 
Regarding claim 17, Huey in view of Coles discloses each and every limitation set forth in claim 15.  Furthermore, a polishing pad conditioner, wherein the polishing pad conditioner is configured to move during conditioning of the polishing pad.  (Element 30, Fig 2)
Regarding claim 18, Huey in view of Coles discloses each and every limitation set forth in claim 15.  Furthermore, Huey discloses a length from a first nozzle of the multiple nozzles to a last nozzle of the multiple nozzles is a first length, and wherein a percentage of the first length to a radius of the wafer is between 20 to 70 percent. (Figs 2 and 3)
Regarding claim 19, the slurry dispensing arm is disposed over the polishing pad on a first side, wherein the wafer holder is disposed over the polishing pad on a second side, wherein the first side is opposite the second side. (the slurry dispensing arm being opposite to the wafer holder, Fig 2)
Regarding claim 20, Huey in view of Coles discloses each and every limitation set forth in claim 15.  Furthermore, Huey discloses the multiple nozzles number between 5 and 10. (Fig 2 depicting more than 5 nozzle elements)
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huey, US6283840 in view of Coles, US1628118 and further in view of Ramarajan, US7708622.
Regarding claim 4,  Huey in view of Coles discloses each and every limitation set forth in claim 1.Furthermore, Huey discloses a polishing pad conditioner configured to condition the polishing pad (conditioner 30, Fig 2).
However,  Huey in view of Coles does not disclose wherein the polishing pad conditioner is configured to rotate during conditioning of the polishing pad. 
Ramarajan teaches a conditioner apparatus 550 rotatably conditioning a polishing pad 140. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the conditioner disclosed by Huey in view of Coles to have further incorporated a polishing pad conditioner is configured to rotate during conditioning of the polishing pad as taught by Ramarajan in order to evenly cause conditioning of the polishing pad while expediting the process by rotation of the conditioning pad. 
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huey, US6283840 in view of Coles, US1628118 and further in view of Pinson , US6053801.
Regarding claim 8, Huey discloses supplying slurry to a slurry dispensing arm that has multiple nozzles (arm 60 having plurality of nozzles 72 and 84 , Fig 3 dispensing fluids on top of a polishing pad ) the slurry flowing to a polishing surface of the polishing pad (Fig 5); rotating the polishing pad to (during polishing process, polishing pad 54 rotates therefore causing slurry to spread , 4:63-65). 
However, Huey does not disclose multiple nozzles disposed along a top surface thereof; dispensing the slurry form the multiple nozzles of the slurry dispensing arm in an upward direction away from a polishing pad, and pressing a wafer against the polishing pad to polish the wafer using the slurry.
Coles teaches a fluid dispensing system having plurality of nozzles 3 facing away from the workpiece dispensing fluid upward away from the top surface of the workpiece. (Figs 2-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the multiple nozzles disclosed by Huey to have further incorporated nozzles configured to dispense slurry in an upward direction away from the workpiece [polishing pad] as taught by Coles in order to uniformly distribute [liquid or slurry] laterally throughout the area supplied by a group of nozzles. (1:23-29)
Furthermore, Pinson teaches it is old and well known to have the carrier head pressing the wafer on to the polishing pad while the pad is rotating (1:8-12). Therefore it would have been obvious to one of ordinary skill in the art to have further pressed the carrier head with the workpiece against the polishing pad as taught by Pinson in order to properly polish a wafer. 
Regarding claim 9, Huey in view of Coles  and further in view of Pinion discloses each and every limitation set forth in claim 8. Furthermore, Pinion teaches rotating the wafer while pressing the wafer against the polishing pad. (1:8-12)
Regarding claim 10, Huey in view of Coles  and further in view of Pinion discloses each and every limitation set forth in claim 8. Furthermore, Huey discloses moving the wafer back and forth while rotating the wafer. (3:8-9)
Regarding claim 11,  Huey in view of Coles  and further in view of Pinion discloses each and every limitation set forth in claim 8. Furthermore, Huey discloses conditioning the polishing pad using a polishing pad conditioner.  (conditioner 30, Fig 2)
Regarding claim 12, Huey in view of Coles  and further in view of Pinion discloses each and every limitation set forth in claim 8. Furthermore,  Huey discloses the dispensing further comprises dispensing the slurry from 5 to 10 nozzles. (Fig 3 depicting more than 5 nozzle elements)
Regarding claim 13, Huey in view of Coles  and further in view of Pinion discloses each and every limitation set forth in claim 8. Furthermore, Huey discloses a length from a first nozzle to a last nozzle of the multiple nozzles is a first length, wherein the first length is 20% to 70% of a radius of the wafer.  (Fig 2)
Regarding claim 14, Huey in view of Coles and further in view of Pinion discloses each and every limitation set forth in claim 8. Furthermore, Huey discloses loading the wafer into a wafer holder, wherein the wafer holder presses the wafer against the polishing pad.  (by means of carrier head 20 , Fig 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723